Citation Nr: 1531776	
Decision Date: 07/27/15    Archive Date: 08/05/15

DOCKET NO.  11-21 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable evaluation for anxiety disorder.

2.  Entitlement to an initial evaluation in excess of 30 percent for anxiety disorder.

3.  Entitlement to service connection for frostbite of the right hand and thumb.

4.  Entitlement to service connection for rheumatoid arthritis.

5.  Entitlement to service connection for a back disability.

6.  Entitlement to service connection for a right ankle disability with broken blood vessels and swelling.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from January 1952 to January 1955.  He served in Korea.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an initial evaluation in excess of 30 percent for anxiety disorder and to service connection for frostbite of the right hand and thumb, rheumatoid arthritis, a back disability, and a right ankle disability with broken blood vessels and swelling are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran's anxiety disorder is characterized by at least occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

CONCLUSION OF LAW

The criteria for an initial evaluation of at least 30 percent for anxiety disorder have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.10, 4.130, Diagnostic Code 9413 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R., Part 4 (2014).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2014).  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2 (2014).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2014). 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Dysthymic disorder is rated under the criteria of 38 C.F.R. § 4.130, Diagnostic Code 9413.  Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication, is rated 10 percent disabling. 

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events), is rated 30 percent disabling. 

Ratings are assigned according to the manifestation of particular symptoms, but the use of the term "such as" in the General Rating Formula demonstrates that the symptoms after the phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When determining the appropriate disability evaluation to assign for psychiatric disabilities, the Board's "primary consideration" is the Veteran's symptoms.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

At September 2008 VA treatment the Veteran said that he was bothered by memories of friends who were killed during military service, and he was tearful when discussing it.  He also was noted to have hyperstartle response and a blunted affect.  At October 2008 treatment, his mood was mildly anxious and depressed with a constricted affect.  The Veteran was tearful at November 2008 treatment when talking about traumas from Korea.  His mood was noted to be mildly anxious and depressed with constricted affect.  At March 2009 VA treatment the Veteran said that he was stressed out about the appointment because talking about Korea made him anxious.  The Veteran said at a September 2009 VA examination that he did not like talking about his military service due traumatic events.  He was depressed when discussing his war experiences and avoided it.  The Veteran also reported difficulty staying asleep, although that had improved in the past 4 months.  At the July 2011 Decision Review Officer Hearing the Veteran reported needing medication for sleep and that he trusted few people.

In reviewing the record, the Board finds that the record shows occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks consistent with at least a 30 percent evaluation.  The treatment and examination reports show that the Veteran has had depressed mood, anxiety, and tearfulness when discussing his experience in Korea, and chronic sleep impairment.  Entitlement to an evaluation in excess of 30 percent is discussed below.


ORDER

Subject to the law and regulations governing payment of monetary benefits, an initial evaluation of 30 percent for anxiety is granted.


REMAND

As to an evaluation in excess of 30 percent for anxiety disorder, the Veteran's hearing testimony from July 2011 indicates that his anxiety disorder had worsened since the September 2009 VA examination.  As the examination does not accurately reflect the severity of the anxiety disorder and it has been more than five years since the most recent VA examination, the Board finds that a new examination is required before a final decision on the merits may be made.  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

As to the claims of service connection for frostbite of the right hand and thumb, rheumatoid arthritis, a back disability, and a right ankle disability with broken blood vessels and swelling, the record shows that the Veteran served in Korea.  A Veteran is competent to report on that of which he or she has personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Veteran testified at the July 2011 hearing that during service he had guard duty during a cold winter and that he had a loss of feeling in the right hand, which a doctor told him was related to cold weather and frostbite.  He also testified that during service he slipped on a rock when a man near him stepped on land mine.  When he fell he hit his back and hurt his ankle.  The ankle was wrapped in gauze by medics and had had swelling since then.  The Veteran said that he had a protruding disc in his back after service and that an ultrasound showed that the circulation in the right lower extremity from the knee down was bad.  Finally, the Veteran testified that he had rheumatoid arthritis, which a VA doctor told him was due to cold weather exposure during service.  

The Board finds that the Veteran is credible regarding the occurrence of the in-service injuries.  In addition, July 2006 private treatment records show that the Veteran complained of bilateral ankle pain, with the right side worse.  The assessment was foot pain, and the Veteran was to continue using ankle braces.  November 2008 private treatment records indicate that the Veteran had been diagnosed with rheumatoid arthritis at VA treatment.  Since the record shows in-service injuries and symptomatology, and contains credible statements of current symptomatology and relevant treatment records, the Board finds that the evidence of record triggers the necessity of an examination in order to decide the claims on the merits.  See 38 C.F.R. § 3.159(c) (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).    

In regards to a cold injury to the right hand, VA has determined that continuity of symptomatology is not required to establish service connection for cold injury residuals.  Service connection for the residuals of cold injury will be granted if the cold injury was incurred during military service, and an intercurrent nonservice-connected cause cannot be determined.  VA Adjudication Procedure Manual (Manual), M21-1, Part III, Subpart iv, Chapter 4, Section E.2.d.  Accordingly, the Board finds that the Veteran should be given a cold injury protocol examination, to ascertain whether he has any currently residuals of claimed in-service cold injuries.

The Veteran testified that he receives VA treatment at the Daytona Beach Outpatient Clinic.  While VA psychiatric treatment records to March 2009 have been associated with the claims file, the private treatment records discussed above indicate that he has received other VA treatment.  The duty to assist requires that VA obtain records from a Federal agency.  38 C.F.R. § 3.159(c) (2014).  Therefore, on remand the RO must obtain the complete VA treatment records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the Veteran's complete VA treatment records, including records from the Gainesville VA Health Care System and the Daytona Beach Outpatient Clinic.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were informed of the nature, extent and severity of his anxiety disorder symptoms, and the impact of the condition on his ability to work, and the in-service and post-service right hand, rheumatoid arthritis, back, and right ankle symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  Request that the appellant provide sufficient information, and, if necessary, authorization, to obtain any medical and hospitalization records, medical statements, and any other medical evidence not already of record relating to his claim.  Document all unsuccessful attempts to obtain such records.  There must be at least two attempts made to obtain any private treatment records for which the appellant submits the proper authorization.

4.  Schedule the Veteran for an appropriate VA examination to identify the nature, extent and severity of all manifestations of his psychiatric disability.  The claims folder should be made available to and reviewed by the examiner and all necessary tests should be performed.  The examiner should discuss the impact of the psychiatric disability on the Veteran occupationally and socially.

5.  Schedule the Veteran for a cold injury protocol examination.  The claims folder should be made available and reviewed by the examiner.  All indicated studies should be performed.  The examiner must determine whether the Veteran has disability in his right hand, including the thumb, consistent with cold injury residuals, and, if so, whether it is at least as likely as not that such residuals are related to cold injury that occurred during service in Korea.  The examiner must assume as credible that the Veteran had loss of feeling in the right hand during service due to cold exposure in Korea.

If not included in the Disability Benefit Questionnaire or other examination form, a list of the potential remote signs and symptoms of cold injury residuals set forth in VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iv, Chapter 4, Section E.2.c should be provided to the examiner. 

A complete rationale must be included.  If the examiner cannot state an opinion without resorting to speculation, the examiner must state why that is so.

6.  Afford the Veteran an appropriate VA examination to determine the nature, onset and likely etiology of rheumatoid arthritis, back disability, and right ankle disability.  The claims folder should be made available and reviewed by the examiner.  All indicated studies should be performed.  

The examiner is to state whether the Veteran has a diagnosis of rheumatoid arthritis, a back disability, and a right ankle disability, and if so whether it is at least as likely as not that they had their onset in service or within year of service or are otherwise related to service.  In offering this assessment, the examiner must assume as credible that the Veteran that the Veteran fell during service, striking his back on a rock and injuring the right ankle.

A complete rationale must be included.  If the examiner cannot state an opinion without resorting to speculation, the examiner must state why that is so.

7.  Then readjudicate the appeals.  In doing so, the RO must consider VA's Manual.  If the benefits sought on appeal are not granted in full, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


